internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable index uil no case-mis no number release date ---------------------------------------------- tam-135331-05 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend legend --------------------------------------------------------------- ---------------------------------------------- ---------------------------- ----------------------- ---------------- --------------------- ------------------------- ---------------------- taxpayer -------------------------------------------------------- subsidiary ------------------------------------------ subsidiary ------------------------ parent ------------------ state a ------------------------- date ------------------------- date ------------------- date --------------------------- date ----------------------- date ---------------------- date -------------------------- date -------------------------- date ------- tax_year the act --------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- section a section b ------------------------------- ------------------------------- tam-135331-05 section c plant dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem issue ------------------------------- ---------------- -------------------- -------------------- -------------------- -------------- ---------------- ------------------- ------------------- ----------------- ----------------- ----------------- ----------------- ------------------- ------------------- whether certain gain proceeds from the sale of the taxpayer’s generating assets are includible in gross_income under sec_61 of the internal_revenue_code in the tax_year of the sale of the assets conclusion the proceeds from the sale of the taxpayer’s generating assets were received under a claim of right and were therefore includible in gross_income under sec_61 of the code in the year_of_sale facts taxpayer owns operating electric utilities including subsidiarie sec_1 and collectively companies on date taxpayer merged into parent on date state a enacted the act which restructured its electric utility industry in order to create direct access by retail customers to the competitive market for electricity the act recognized that in order to serve their customers public_utilities had undertaken long-term investments in generation transmission and distribution facilities and had entered into long-term power supply agreements as required by federal_law these investments and agreements have created costs which may not be recoverable in a competitive market these costs are known as transition or stranded costs companies were impacted by the act section a of the act defines transition or stranded costs as an electric utility’s known and measurable net electric generation-related costs determined on a net present_value basis over the life of the asset or liability as part of its restructuring plan which traditionally would be recoverable under a regulated environment but which may not be recoverable in a competitive electric generation market and which the public_utilities tam-135331-05 commission commission determines will remain following mitigation by the electric utility this term includes certain costs and charges including those relating to regulatory assets and other deferred charges ie the unfunded portion of the utility’s projected nuclear generating plant decommissioning costs and cost obligation under contracts with nonutility generating projects which have received a commission order prudently incurred costs related to cancellation buyout buydown or renegotiation of nonutility generating projects relating to cogeneration rules and regulations and numerous other costs the act empowered the commission to determine the level of transition or stranded costs for each electric utility and to permit the utility to recover an appropriate amount of such costs through a competitive transition charge ctc which is a nonbypassable charge applied to the bill of every customer accessing the transmission or distribution network and which is designed to recover an electric utility’s transition or stranded costs as determined by the commission section b of the act governs public_utility restructuring plans it requires the unbundling of electric utility_services tariffs and customer bills to separate the charges for generation transmission and distribution authorizes various rate caps during the transition_period and provides that the commission may permit but shall not require an electric utility to divest itself of facilities or to reorganize its corporate structure section c of the act provides that each electric utility will be able to recover its transition or stranded costs through the ctc from every customer accessing its transmission or distribution network the transition or stranded costs recoverable through the ctc include i regulatory assets and other deferred charges typically recoverable under current practice the unfunded portion of the utility’s projected nuclear generating plant decommissioning costs and cost obligations under contracts with nonutility generating nug projects that have received a commission order ii an electric utility’s prudently incurred costs related to cancellation buyout buydown or renegotiation of nonutility generating nug projects and iii other generation-related transition or stranded costs that may be recovered through the ctc section c also provides that in determining the level of transition or stranded costs that an electric utility may recover through the ctc the commission shall consider the extent to which the electric utility has undertaken efforts to mitigate generation-related transition or stranded costs section c imposes a duty to mitigate transition or stranded costs on electric utilities throughout the transition_period by several methods including the reduction of book assets by application of new proceeds of any sale of idle or under-utilized existing rate base generation assets the act required all state a electric utilities to submit a restructuring plan to the commission companies filed a restructuring plan the commission was required to determine what portion of companies' assets would become uneconomic or stranded in the new unregulated market for generation and to develop an appropriate rate ctc that will permit it to recover those stranded costs over a reasonable period of time from ratepayers in determining stranded costs the commission acknowledged that tam-135331-05 companies stated that they would divest generating assets fossil and nuclear assets through an auction process and private sale which offered potential for mitigating stranded costs of companies on date the commission entered its opinions and orders approving the proposed restructuring plan and allowing recovery_of certain stranded costs the amount of which was determined by the generation assets’ market_value in excess of book values however companies objected to the methodology used by the commission for determining the amount of certain stranded costs after hearings and negotiations all parties to the restructuring of the companies reached joint petition for full settlement settlement on date resolving all issues concerning companies’ restructuring plan pursuant to the settlement the commission would approve and implement the full settlement including approval of companies’ transfer of generation assets the settlement permits companies to recover certain stranded costs and requires the use of the net_proceeds from the sale of generation assets to mitigate or offset stranded costs under the terms of the settlement companies will sell its generation assets at fair_market_value to third parties companies agreed that percent of all state a-jurisdictional net divestiture proceeds which are defined in the settlement as the difference between the selling_price of the generation assets and the sum of i the net_book_value of the assets and ii the incremental transaction costs incurred in selling the assets would be used to offset stranded costs in the following order of priority the balance of company-owned generation costs regulatory assets including nug buyouts and prior nug deferrals nuclear decommissioning costs and operating nug costs subsidiary on an interim basis was permitted to recover from its retail customers dollar_figureb of stranded assets and costs through a ctc to remain in effect from date to date that includes a separate_accounting mechanism to track the recovery_of operating nug- related stranded costs which will continue in effect until all nug contracts have terminated provided that it expires no later than date which is several decades after date similarly subsidiary was permitted to recover dollar_figurec from its retail customers in stranded assets and costs the parties agreed that this settlement and the nug cost_recovery mechanism initially through the ctc and subsequently through a separate recovery mechanism would provide for full and actual cost_recovery of all costs and charges for energy and capacity existing under the nug agreements during the period from date through date companies are required to submit quarterly and annual reports to the commission addressing the recovery_of actual nug-related costs through the ctc periodically the commission and the companies will readjust ctcs to recover companies’ actual rather than estimated operating nug costs under the settlement which was incorporated into the final order see below the ctc would be reflected in the rate charged to ratepayers for electricity and was to be separately_stated along with distribution charges transmission charges and generation shopping credits the settlement also required that as of date companies would establish and maintain nug trusts into which companies were to deposit net of tax any net tam-135331-05 proceeds from the sale of their generating assets above the amounts of their non-nug stranded costs the use of trusts was not required by the act but rather were the product of negotiation between the commission and the companies in order to provide for the recovery_of actual nug costs companies thus are assured of full cost_recovery of their contractual obligations relating to non-utility generation projects the settlement states that the primary purpose of these separate nug trusts is to ensure an actual source of cash from which the companies can pay their respective on-going nug obligations under existing nug power purchase contracts ratepayers are entitled to any remaining amount in the nug trusts after the companies’ nug obligations have been met in full companies must use reasonable efforts to maximize the earnings on funds in the nug trusts consistent with the type and nature of risk associated with these types of investments and the need to make future payments to nugs from such funds companies remain obligated to pay the nug contract costs regardless of the existence of the nug trusts or adequacy of funds therein at any particular point in time if either company’s cumulative nug ctc revenues and any funds in the applicable nug trust are less than its actual above-market nug costs that company ie subsidiary and shall be entitled to defer all such sums on their books for future recovery from customers the settlement provides that subject_to any prior adjustment to the ctc resulting from the final outcome and accounting for the net_proceeds of the companies’ sales of their generating assets every years the companies shall each file with the commission a written nug statement comparing i their respective nug ctc revenues as of the date of that statement with ii each company’s actually incurred above-market costs over the same period the nug statements must contain for the period covered by the statement a summary of actual market_value of the nug project’s energy actual market_value of the capacity associated with the applicable nug contract nug project output any nug buy-outs nug contract rates nug mitigation efforts and other pricing variables the commission will consider whether this summary results in higher or lower nug-related costs than were projected previously for purposes of this settlement after consideration of each nug statement the commission will adjust the amount or the duration of the ctc rate or the successor recovery mechanism in order to reconcile the companies’ actual nug costs for the applicable_period with the amounts previously reflected in each of the companies’ ctcs companies must file a separate final nug statement in the date year which the commission will review and then enter an order addressing the final reconciliation of any over or under recoveries of nug costs in the companies’ respective ctcs on date the settlement was approved and made final final order the final order included the commission's approval of the sale of companies' generating assets and the requirement that all of companies’ state a-jurisdictional net divestiture proceeds will be used by the companies to offset stranded costs including the payment of operating nug obligations accordingly prior to the sale of any assets the final order incorporating the settlement was in place tam-135331-05 in tax_year taxpayer sold its generating assets to third party buyers for an amount net of certain adjustments of dollar_figured the assets had a book_value of dollar_figuree but a tax basis substantially less taxpayer reported all of the gains from the sales of its generating assets on form_4797 after certain audit adjustments taxpayer will have a sec_1231 gain which is afforded the benefit of being treated as a capital_gain on the tax_year tax_return on its tax returns for tax_year and for subsequent tax years taxpayer claimed ordinary deductions for various stranded costs that were identified and offset with net divestiture proceeds these included decommissioning costs tax basis of nuclear assets and other deductions in later tax years taxpayer and parent incurred substantial capital losses which have been carried back into the tax_year and are offsetting the capital_gains reported on the tax_year tax_return the interplay between net divestiture proceeds and stranded costs is shown in a report on actual net divestiture proceeds and reconciliation of stranded costs this report indicates that the dollar_figuref of net divestiture proceeds from plant sales were treated as negative stranded costs and offset against the following stranded costs in tax_year the year in which the assets were sold book basis of dollar_figureg in a nuclear plant after the sale regulatory assets of dollar_figureh including the buyout costs of nug contracts deferred energy costs clean-up of an ash site over time dam restoration costs unamortized loss on reacquired debt and payment for deferred income taxes energy costs paid in earlier years of dollar_figurei nug buyouts of dollar_figurej and decommissioning costs for two nuclear power units of dollar_figurek after the above offsets dollar_figurel of negative stranded costs remained and were placed into a nug trust to cover the operating nug contracts operating nug contracts are stranded costs that represent payments to be made for the contractual purchase of energy from non-utility generators these nug costs were above market charges and were to be paid through a collection of the ctc from ratepayers and the withdrawal of divestiture proceeds from the nug trust therefore taxpayer’s non-nug stranded costs were fully recovered through net divestiture proceeds net divestiture proceeds in excess of non-nug stranded costs were placed in the nug trust per the settlement and final order although taxpayer’s ctc rate does not fully recover operating nug costs each year it is able to fully collect its operating nug costs by withdrawing proceeds from the nug trust these withdrawals keep the taxpayer current in its collection of operating nug cost obligations law and analysis sec_61 defines gross_income as all income from whatever source derived sec_61 specifically refers to gains derived from dealings in property as an item_of_gross_income a taxpayer must recognize the gain from the sale of property unless the gain is otherwise excluded by law sec_1_61-6 of the income_tax regulations the above definition of gross_income must be considered in the context of the claim_of_right_doctrine which has evolved from cases such as 286_us_417 in that case the court held that i f a taxpayer receives earnings under a claim of right and without restrictions as to its disposition he has received income and accordingly must be taxed on it id pincite however where a taxpayer is obligated to dispose_of the money it receives in a certain way accruing no benefit to itself the money is not includible in the taxpayer's gross_income see 51_f2d_939 8th cir while the united_states supreme court has not directly addressed the precise set of facts presented by this case it has addressed the income_tax treatment of amounts received by utilities in other circumstances in 493_us_203 an electric utility ipl required certain customers with suspect credit to make deposits to insure prompt payment of future utility bills the customer was entitled to a refund of the deposit after making timely payments for several months or satisfying a credit test the customer could choose to take the refund by cash or check or to apply the refund against future bills the deposits were commingled with other receipts and at all times were subject_to ipl's unfettered use and control the service argued that the deposits were advance_payments immediately includable in income while ipl argued they were analogous to loans and as such not taxable the court reasoned that in economic terms the distinction between advance_payments and loans was one of degree rather than kind id pincite while both bestow economic benefits to the recipient economic benefits qualify as income only if they are undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion id pincite quoting 348_us_426 the key to determining whether a taxpayer enjoys complete dominion over a given sum is whether the taxpayer has some guarantee that he will be allowed to keep the money indianapolis power and light u s pincite the proper focus is on the rights and obligations of the parties at the time the payment was made id pincite because ipl's customers controlled the ultimate disposition of the deposit and had not committed to purchasing any electricity at the time the deposit was made the court found that ipl had no guarantee that it would be allowed to keep the money and held that the deposit amount was not income a long line of cases has consistently held that when a taxpayer receives funds with an unequivocal statutory or regulatory duty to repay them thus receiving no economic benefit from the funds they are not includible in gross_income at the time of receipt for instance in 792_f2d_683 7th cir rate increases collected by the taxpayer utility pursuant to a state commerce commission's order to discourage consumption were not includable in gross_income in the years received because such increases were not intended to enrich nor be retained by the taxpayer the taxpayer was required to repay these extra amounts to customers in later years even though the customers obtaining the benefit of the repayments were not the same as the customers who paid the increased rates see also 204_f2d_160 9th cir tam-135331-05 a number of recent cases address the tax consequences of fuel overrecoveries to the utilities collecting such overrecoveries in 125_f3d_1442 fed cir fuel cost overrecoveries received by the utility taxpayer were excludable because the taxpayer had a statutory obligation to repay such amounts to customers thus the taxpayer did not have unrestricted dominion and control_over such amounts when received the court reasoned that it did not matter whether the amounts were refunded by check to customers or offset against customers' bills because either method had the same effect in 114_tc_587 overrecoveries of estimated fuel and energy conservation costs were excludable because the utility did not have complete dominion and control_over such amounts upon receipt regulatory authority required the taxpayer to return overrecoveries with interest to customers the repayment mechanism afforded the taxpayer no opportunity to benefit from overrecoveries and the taxpayer was subject_to a fixed and certain liability to refund overrecoveries that were determinable when the funds were received in cinergy corp v united_states fed cl the taxpayer was not required to recognize fuel cost overrecoveries as income when received because it was required to return overrecoveries to its customers and it lacked complete dominion over the funds as evidenced by the fact that the time and method of refund was controlled by the regulatory authorities and the taxpayer was required to make monthly reconciliation of these accounts to the regulators as set forth in the facts part of the dollar_figuref in gain proceeds was used to offset non-nug stranded costs in the tax_year the tax_year of receipt there is no dispute between the field and the taxpayer that this amount of the gain proceeds is includible in the taxpayer’s gross_income in that year the parties disagree strongly on whether the dollar_figurel amount of the gain proceeds which was placed in the nug trust is also included in taxpayer’s gross_income in the tax_year of receipt or deferred from gross_income until actually used to offset stranded costs associated with the operating nug costs citing the above cases the field argues that the gain proceeds are not includible in gross_income in the tax_year of the sale since the statutory and regulatory scheme established by state a requires that such amounts be used to mitigate the amount of the ctc that would otherwise be billed to ratepayers the economic benefits from the sale of the generation assets thus inure to the ratepayers rather than to the taxpayer in the form of lower ctcs than they would have otherwise had to pay since it has a binding obligation to pay the gain proceeds to the ratepayers or on their behalf by reducing stranded costs the field concludes that the taxpayer lacks a claim of right to the gain proceeds until such proceeds are used to offset stranded costs the field also in revrul_2003_39 2003_17_irb_811 the service accepted the holdings in houston industries florida progress and cinergy corp and indicated that it will follow those cases in situations involving substantially_similar facts tam-135331-05 argues that the gain proceeds should not be includible in gross_income in tax_year since the trust imposed substantial restrictions on the taxpayer’s access to the funds the taxpayer asserts that its agreement to use the gain proceeds from the sale of the assets to mitigate or reduce ctcs recoverable from ratepayers does not equate to an unequivocal statutory or regulatory duty to repay such proceeds to the ratepayers within the meaning of the above line of cases taxpayer’s position is that as a result of the bargaining process with the commission it was entitled to retain the gain proceeds and to use such funds as a source of funds to recover its actual operating nug costs it therefore received the economic benefits from the gain proceeds and thus the full amount of the gain proceeds are includible in gross_income at the time of receipt it is apparent that the taxpayer is statutorily entitled to receive an amount of ctc sufficient to recover its transition or stranded costs it is also a fact that the sale of the generating assets did reduce the amount of ctcs ultimately chargeable to ratepayers from the amount of ctcs that the ratepayers would have otherwise had to pay if the taxpayer is to fully recover its stranded costs accordingly taxpayer became entitled to recover its transition or stranded costs from two sources the ratepayers or plant sales in our view amounts from either source constitute income when received while the amounts recovered from plant sales may not be recovered again from ratepayers and thus may constitute a benefit of sorts to ratepayers in the form of reduced ctcs collected from them this factor at best is incidental to the more significant obvious and direct benefit taxpayer received under the settlement and the final order the right to receive and retain the gain proceeds from plant sales including dollar_figurel placed in the nug trusts and earmarked for use in meeting its obligations to pay operating nug costs this case is also distinguishable from the court cases cited above in the overrecovery cases the taxpayers collected amounts that they were not by statute permitted to keep thus the use of the term overrecovery in the cases here the gain proceeds cannot be considered overrecoveries that the companies were not permitted to keep under the act rather the act provides that the sale of assets is a method of mitigation of stranded costs but it does not specifically require the utility to repay or return the proceeds from such sales to ratepayers eg as a cash refund credit on their bills etc the taxpayer sold assets and was entitled to keep the amounts it received from the sale of its plants the commission and the taxpayer agreed that taxpayer would apply the gain proceeds as a reduction to the ctc balance estimated by the taxpayer as sufficient to recover its stranded costs including its actual operating nug costs as a consequence the gain proceeds reduced the ctc amount the ratepayers would have otherwise have had to pay in later years such offset does not however equate to the refund of an overrecovery in other words the ratepayers ultimately were not the sole source of funds to which taxpayer was entitled for recovery_of its stranded costs the gain proceeds from plant sales became a second source which served as an offset to what could otherwise be levied in the form of rates charged to ratepayers they were also like the ctc rates includible in income the same would be true in the case of a tam-135331-05 taxpayer who performs a service for which he is entitled to dollar_figure compensation from source a or source b but not both in such a case the taxpayer has gross_income of dollar_figure when source a makes his required_payment even though that payment completely offsets the amount owed by source b another notable difference in this case is that the gain proceeds were received from third party purchasers of taxpayer’s generating assets not from the ratepayers themselves the court cases and revenue rulings in this area are not on point with respect to the sale of assets in a situation similar to the instant case furthermore the act does not require a utility to sell its generating assets nor does the act specifically state that the proceeds from the sale of the assets inures to the benefit of ratepayers instead the act recognizes that a utility has the right to fully recover its transition or stranded costs and provides that the ctc is the mechanism by which such recovery will be made the act thus contemplates that the ctc is intended to render an economic benefit to the utility by compensating it for any losses due to stranded costs resulting from deregulation the fact that the sale of assets by a utility reduces the amount of ctcs charged to ratepayers in no way reduces the total amount of that economic benefit to the utility it therefore cannot be said that a mitigation or reduction in ctcs charged to ratepayers by the amount of gain on the sale of assets is the equivalent of a duty to repay the proceeds from such sale to ratepayers consequently this situation is distinguishable from the overrecovery cases where the utility was not entitled to retain the amount of the overrecovery in the tax_year collected unlike the the field argues that the fact that the settlement states that ratepayers are entitled to any amounts remaining in the nug trusts after the companies’ nug obligations have been met in full supports its position that the gain proceeds benefit ratepayers it thus analogizes this case to the overrecovery cases the settlement does use such terminology with respect to the final nug statement which the companies will file with the commission for the date year in that year which is decades after the year_of_sale the commission will issue a final reconciliation of any over or under recoveries of nug costs in the companies’ respective ctcs any funds remaining in the nug trusts would then be returned to ratepayers however if cumulative nug ctc revenues and the funds in the nug trusts are less than actual above-market nug costs the difference will be recovered from ratepayers we think that this equates to a contingent refund obligation that the taxpayer may have to meet many years in the future such contingencies do not necessarily entitle a seller to delay recognizing income until the time during which the contingencies could have materialized is past see eg 998_f2d_513 7th cir cert_denied 510_us_1041 interest_income received by bank held includible in gross_income even though such interest was received subject_to a contingent obligation to rebate it to customers accordingly the possibility many years in the future that the companies may have to pay or refund some of the funds in the nug trusts to the ratepayers does not somehow convert the proceeds from the sale of the taxpayer’s assets into the ratepayers’ funds and thus should not preclude the tam-135331-05 taxpayers in houston industries inc and similar cases the taxpayer had unrestricted dominion and control_over the gain proceeds from the asset sales when received and the only detriment to taxpayer in receiving its ctc via the sale of assets was that it could not again collect such amount from the ratepayers the field also asserts that there are substantial restrictions on the taxpayer’s access to the gain proceeds which preclude the inclusion of such amounts in gross_income in the year_of_sale see north american oil consolidated u s pincite first the field notes that the taxpayer entered into the binding settlement before the asset sales and that the settlement required gain proceeds to offset certain stranded costs with the remaining proceeds being placed in the nug trust second the trust money could only be used to pay future nug obligations third all earnings eg interest on the trust funds further reduced ratepayers’ nug obligations the field concludes that these facts constitute substantial restrictions on the gain proceeds which prevent them from being taxable until used to offset against the stranded costs both nug and non-nug in support for this argument 210_f2d_367 4th cir is cited there a state law required a race track operator to pay over to the state racing commission a percentage of its gross_receipts for deposit into a special fund the race track operator was entitled to withdraw amounts from the fund only with the express permission of the state racing commission and for the limited purpose of repair maintenance and expansion of its facilities at the end of three years any amount remaining in the fund reverted to the state it was taxpayer’s own receipts from its own operations of which it was temporarily deprived of enjoyment but as to which it later realized enjoyment to the extent that the fund was utilized id pincite the court noted that little or no money placed in the fund had ever reverted to the state the court held that the amounts the operator received and transferred to the fund were not income until the racing commission actually credited the amounts to the operator the field also cites mutual telephone co supra for this position there a telephone utility was authorized by its regulatory commission to collect additional funds from customers in and through increased rates in order to curtail demand the commission indicated that the additional funds were not being received as additional revenue or collected for the taxpayer's benefit but rather the amounts were paid into a special account over which the commission held ultimate control until the court held that the amounts were not includible in taxpayer's gross_income in and but were includible in gross_income when made available to the taxpayer in we note that in maryland jockey club the taxpayer was entitled to withdraw amounts from the fund only with the express permission of the state racing commission in taxpayer from having to include the full amount of such gain proceeds in its gross_income in the year_of_sale tam-135331-05 mutual telephone co the additional_amounts were paid into a special account over which the commission held ultimate control in the instant case however the facts do not indicate that the taxpayer must obtain the commission’s permission in order to withdraw funds to pay its operating nug obligations nor do the facts indicate that the commission has ultimate control_over the nug trusts rather the facts only specify the investment parameters of the nug trust and the accounting or bookkeeping requirements of the taxpayer in maintaining the trusts the fact that the earnings on the funds in the nug trusts are also applied to taxpayer’s stranded costs do not constitute a substantial restriction but instead results in an additional source_of_income out of which the taxpayer may satisfy its nug obligations as noted previously the use of the trusts to hold the funds was not mandated by the act consequently we believe that these cases are distinguishable from the present case additionally we do not view the taxpayer’s and the commission’s agreement prior to the actual sale of the assets that the taxpayer would place a portion of the gain proceeds in trust as a substantial restriction on the taxpayer’s access to the funds with respect to this point we note that the economic_benefit_doctrine developed in case law provides that if a promise to pay an amount is funded and secured_by the payor and the payee is not required to do anything other than wait for the payments an economic benefit is considered to have been conferred on the payee and the amount of such benefit is considered to have been received see eg 16_tc_244 aff’d f 2d 6th cir further if a taxpayer is required to deposit receipts otherwise taxable into a_trust the receipts are taxable upon receipt notwithstanding the trust if the funds in the trust must be paid to taxpayer or used for taxpayer’s benefit see eg firetag v commissioner tcmemo_1999_355 aff’d by unpublished opinion 232_f3d_887 4th cir and 108_tc_448 aff’d in part and rev’d in part on another issue 184_f3d_786 8th cir the key is that the taxpayer had a fixed_right to the proceeds since ultimately they would inure to his benefit in the instant case the settlement which was incorporated into the final order provides that the primary purpose of the separate nug trusts was to ensure an actual source of cash from which the taxpayer can pay nug obligations under existing nug contracts therefore the funds in the nug trusts inure to the benefit of the taxpayer by being earmarked for use in the payment of the taxpayer’s existing operating nug obligations under the above line of cases the fact that the gain proceeds were placed into the nug trusts as a source from which to pay taxpayer’s nug obligations does not preclude such funds from immediate inclusion in taxpayer’s gross_income the use of the nug trusts was not required by the act in addition the submissions do not cite to any court cases or revenue rulings that treat proceeds from the sale of assets as overrecovery situations involving regulated utilities accordingly the gain proceeds from the sale of taxpayer’s generation plants are within the meaning of gross_income under sec_61 were received by taxpayer under a claim of tam-135331-05 right and are includible in taxpayer’s gross_income in the year of the sale of the generation assets caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
